Citation Nr: 0409795	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  What evaluation is warranted for a left ear disorder from 
October 22, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1982 to February 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision entered in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, granting entitlement to service 
connection for a left ear disorder and assigning a noncompensable 
evaluation therefor, effective from October 22, 2001.  By rating 
action of January 2003, the RO denied entitlement to service 
connection for tinnitus.  

Pursuant to the veteran's request, a RO hearing was scheduled to 
occur in April 2003, to which she failed to appear.  Another 
hearing was scheduled for June 2003, and prior to its occurrence, 
the veteran elected to appear an informal hearing conference with 
the RO's decision review officer (DRO) in lieu of a formal 
hearing.  At that conference, the veteran alleged, in part, that 
her tinnitus was secondary to her service-connected left ear 
disorder.  In addition, she withdrew from appellate consideration 
issues of entitlement to service connection for a cardiac 
disorder, reflux, ulcers, and residuals of a tailbone injury.  
Service connection for migraine/cluster headaches was granted by 
RO action in August 2003.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
Consistent with the instructions below, VA will notify you of the 
further action required on your part.


REMAND

The representative argues that full compliance with Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is lacking, particularly as to the notice 
provided the veteran as to the evidence that VA must obtain on her 
behalf and that evidence she must obtain and submit.  Allegations 
are also advanced, to the effect that a recent VA medical 
examination was inadequate inasmuch as the examiner failed to 
address the veteran's complaints of left ear pain.  

The undersigned concurs that additional procedural and evidentiary 
development of this matter is needed, prior to the Board's 
consideration of the merits of either claim.  As noted by the 
representative, additional actions are in order so as to ensure 
compliance with the VCAA, given that no VCAA notice was provided 
to the veteran as to her claim for service connection for a left 
ear disorder, or the resulting claim for initial rating thereof.  
Further, neither the December 2001 letter nor the December 2002 
correspondence from the RO adequately sets forth the specific 
division of responsibility between VA and the veteran-appellant 
for obtaining evidence from Federal and non-Federal sources.  See 
Charles v. Principi, 16 Vet .App. 370 (2002); Quartuccio v. 
Principi, 16 Vet .App. 183 (2002).  A question is also presented 
as to whether the VCCA notice provided the veteran in this 
instance occurred outside the chronological sequence set forth in 
38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. § 3.159 (2003), 
and, if so, whether she has been prejudiced thereby.  It is also 
noted that, despite the allegation of entitlement to service 
connection for tinnitus on a secondary basis and its 
acknowledgement by the DRO at the informal hearing conference in 
June 2003, that matter has not to date been fully adjudicated.  
Further actions by the RO are therefore necessary.  

Regarding the VA's duty to assist obligation, it is noted that the 
only service medical records on file are those supplied by the 
veteran.  All efforts of the RO to obtain her service medical 
records have been unsuccessful.  In light of 38 U.S.C.A. § 5103A 
(West 2002), however, further efforts to obtain same are needed.  
In addition, it appears that the veteran's claims folder was not 
made available to various examiners who conducted the April 2002 
VA medical examinations, and a July 2003 VA medical evaluation 
report does not indicate whether or not such folder was made 
available for review at that time.  

It is also evident that audiological testing has not been 
undertaken by VA to date and further medical input is needed with 
respect to the veteran's claimed tinnitus.  In this regard, the 
veteran voiced inservice complaints in 1990 and 1991 as to 
abnormal left ear sounds, including gurgling, popping, and 
crackling noises; and a private clinician diagnosed tinnitus in 
April 2003, while a VA examiner in July 2003 found that the 
veteran had "no tinnitus of abnormal (sic) sort."  Further 
clarification as to the existence of tinnitus and its etiology is 
in order.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran of what 
information and evidence are needed to substantiate her claims of 
entitlement to service connection on a direct and secondary basis 
for tinnitus, and for a compensable rating for a left ear 
disability from October 22, 2001.  The veteran must also be 
notified of what specific portion of that evidence VA will secure, 
and what specific portion she herself must submit.  The RO should 
also advise the veteran to submit all pertinent evidence not 
already on file that is held in her possession.  The RO should 
also notify the veteran that, if requested, VA will assist her in 
obtaining pertinent records of treatment from private medical 
professionals, or other evidence, provided that she furnishes 
sufficient, identifying information and authorization.  Finally, 
the RO must address whether the veteran was afforded VCAA notice 
outside the chronological sequence set forth in the above-cited 
statutes and regulation, and, if so, whether she has been 
prejudiced thereby.

2.  The RO must also contact the veteran in writing for the 
specific purpose of requesting that she set forth a listing of the 
names and addresses of those medical professionals or institutions 
from whom or where she has been examined or treated for her 
service-connected left ear disorder from October 2001 to the 
present, and for her claimed tinnitus since 1992.  The approximate 
dates of any such evaluation or treatment should be provided to 
the extent possible.  

Upon receipt of the foregoing information, and after obtaining any 
needed authorization, the RO should obtain copies of pertinent 
evaluation and treatment records not already on file which were 
compiled by VA and non-VA medical professionals or institutions 
referenced in connection with the aforementioned request.  All 
such records obtained must be added to the claims folder.

Efforts to obtain any records held by a Federal agency must 
continue until such time as the records are secured or until the 
RO concludes in writing that such records do not exist or that 
further attempts to obtain same would be futile.  Notice to the 
veteran of the foregoing must be provided and she must then be 
afforded an opportunity to respond.  

3.  The RO must again attempt to obtain a complete set of the 
veteran's service medical records through contact with the 
National Personnel Records Center, the applicable service 
department, or other applicable source.  Efforts to obtain any 
records held by a Federal agency must continue until such time as 
the records are secured or until the RO concludes in writing that 
such records do not exist or that further attempts to obtain same 
would be futile.  Notice to the veteran of the foregoing must be 
provided and she must then be afforded an opportunity to respond.  

4.  Thereafter, the veteran is to be afforded a VA medical 
examination for evaluation of her claimed tinnitus and its 
etiology, as well as the nature and severity of her service-
connected left ear disorder.  That examination must be performed 
by a physician who has not previously examined or treated the 
veteran and must include a complete audiological evaluation with 
auditory acuity testing.  The claims folder in its entirety must 
be made available to the examiner for review and the examiner must 
reference in his/her report whether in fact the claims folder was 
reviewed.  Such examination is to include a detailed review of the 
veteran's history and current complaints, as well as a 
comprehensive clinical evaluation and all diagnostic testing 
necessary to determine the full extent of all disability present.  
All applicable diagnoses must be fully set forth.  

The examiner is asked to respond to each of the following, 
providing a professional medical opinion, with supporting 
rationale, where appropriate:  

(a)  Does the veteran currently have tinnitus of either ear?

(b)  Is it at least as likely as not that tinnitus, if present, 
had its onset during her period of military service from February 
1982 to February 1992?  Is tinnitus otherwise related to that 
period of service or any event thereof?

(c)  Is it at least as likely as not that the veteran's tinnitus, 
if any, is the direct result of her service-connected left ear 
disorder, or, in the alternative, is it at least as likely as not 
that the left ear disorder has resulted in an increase in severity 
of tinnitus in either ear, such as to constitute an aggravation?

Use by the examiner of the "at least as likely as not" language 
cited above in responding to the foregoing is required. 

5.  Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the foregoing development 
actions have been conducted and completed in full, and 
specifically, that the questions posed to the VA examiner have 
been fully answered.  If any development is incomplete, including 
if any requested medical opinion does not include all test 
reports, special studies or opinions requested, appropriate 
corrective action must be taken.  

6.  Lastly, the RO must readjudicate the claim of entitlement to 
service connection for tinnitus on direct and secondary bases, as 
well as her claim for a compensable rating for a left ear disorder 
since October 22, 2001, based all of the evidence of record and 
all governing legal authority, including the VCAA, its 
implementing regulations, and the jurisprudence interpretive 
thereof.  In addition, the veteran's claim for an initial rating 
for her left ear disorder must be adjudicated in light of the 
holding in Fenderson v. West, 12 Vet .App. 119 (1999), as to the 
assignment of staged ratings.  If either benefit sought on appeal 
remains denied, the veteran and her representative must be 
provided with a supplemental statement of the case, which must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should then be allowed for 
a response, before the record is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet .App. 369 (1999).  The purpose of 
this remand is to preserve the veteran's due process rights and to 
obtain 
additional development.  No inference should be drawn regarding 
the final disposition of the claims in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



